Michael Francis Akerman LLP One Southeast Third Avenue Suite 2500 Miami, FL33131-1714 Tel:305.374.5600 Fax:305.374.5095 January 13, 2014 VIA EDGAR Robert F. Telewicz Jr. Senior Staff Accountant Division of Corporation Finance United States Securities and Exchange Commission Washington, D.C.20549 Re: Swisher Hygiene, Inc. Form 10-K for fiscal year ended December 31, 2012 Filed May 1, 2013 File No. 1-35067 Dear Mr. Telewicz: On behalf of Swisher Hygiene Inc. (the “Company”), we hereby respond to the Staff’s comment letter, dated December 12, 2013, regarding the above-referenced Form 10-K for year ended December 31,2012.Please note that for the Staff's convenience we have recited the Staff's comments in boldface type and provided the Company's response to each comment immediately thereafter. Form 10-K for fiscal year ended December 31, 2012 Item 1. Business Cost Savings and Operational Excellence Initiatives, page 3 1. We note your response to prior comment 1, including your description of consolidation initiatives that have occurred during fiscal year 2013. Please provide us with an update, through the date of your response, of all of management’s ongoing plans to implement of cost savings initiatives, including your plant consolidation effort and active program to sell certain under-performing, non-core routes and businesses. Further, please tell us how you have assessed the accounting and disclosure guidance in ASC Topic 420 as it relates to these initiatives during 2013, and how the payroll reduction initiatives enacted in 2012 have progressed. To the extent you continue to determine that the guidance in ASC Topic 420 is not applicable, please explain to us in detail how you arrived at that conclusion including your assessment of the criteria within ASC 420-10-25. In response to the Staff’s comment, the Company notes that the subject disclosure falls under Item 1, the Business section of Form 10-K, and was intended to inform readers generally of operational tactics and cost savings initiatives the Company identified and began implementing in 2012, and which were planned to progress and evolve through at least 2013.The broad categories of initiatives identified reflected management's efforts to create more efficiency, promote the Swisher brand, better serve customers, and increase profitability.In identifying and implementing these initiatives, the Company did not adopt or approve a restructuring plan related to these initiatives, nor did the Company make any accounting entries to reflect any such plan. Robert F. Telewicz Jr. Senior Staff Accountant Division of Corporation Finance January 13, 2014 Page 2 The following represent examples of these initiatives and the Company's related analysis of the ASC 420 criteria: ●
